IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-60701
                        Conference Calendar
                         __________________


RENE AUGUSTO RODRIGUEZ-ACEITUNO,

                                       Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                       Respondent.



                        - - - - - - - - - -
             Petition for Review of an Order of the
                   Board of Immigration Appeals
                            A30 464 222
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rene Rodriguez-Aceituno (Rodriguez) petitions for review of

the summary dismissal by the Board of Immigration Appeals (BIA)

of his appeal from the Immigration Judge's (IJ) denial of his

application for relief from deportation pursuant to § 212(c) of

the Immigration and Nationality Act.    Rodriguez fails to

challenge the BIA's dismissal but instead challenges only the



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-60701
                                 -2-

IJ's decision.    This court, however, "is authorized to review

only the order of the [BIA], not the decision of the immigration

judge."    Castillo-Rodriguez v. INS, 929 F.2d 181, 183 (5th Cir.

1991).    Because Rodriguez fails to present this court with the

only appealable issue, the propriety of the BIA's dismissal, his

petition is DISMISSED as frivolous.    See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.